Citation Nr: 1130069	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-28 093	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the hands, to include as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for a neck or cervical spine disorder, to include arthritis and torticollis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to February 1970 and from July 1975 to July 1977, to include combat service in Vietnam during which was wounded.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a September 2007 rating decision by the VA RO in Portland, Oregon.

In his substantive appeal, received by VA in September 2008, the Veteran requested a hearing before the Board, sitting at the RO.  That hearing was scheduled to occur in September 2010, but prior to its occurrence, the Veteran withdrew his request for a Board hearing.  No other request for a hearing remains pending.  

The appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Regarding his claim for peripheral neuropathy of the hands, the Veteran's primary allegation is that the disability is secondary to his service-connected diabetes mellitus.  A VA examination was conducted in June 2008 in order to ascertain the etiology of the hand neuropathy, but the VA examiner failed to offer an opinion as to whether the Veteran's peripheral neuropathy was caused or aggravated by his diabetes.  The VA examiner did indicate that there was a 10-year history of neuropathic complaints involving the hands, diagnosed as carpal tunnel syndrome, without improvement following surgical intervention, and that because there was numbness and tingling involving all of the digits of both hands, it was much more likely that the Veteran's hand complaints were due to a problem of the cervical spine, as opposed to carpal tunnel syndrome.  Remand to address the questions of causation and aggravation due to diabetes mellitus is necessary.

In addition, on remand, the AMC/RO must address the presumption of service connection for acute or subacute peripheral neuropathy afforded those veterans who served in Vietnam and were presumptively exposed to Agent Orange, a toxic herbicide.  The AMC/RO is directed to undertake full consideration of the Veteran's entitlement to direct and secondary service connection for peripheral neuropathy of the hands, to include, as applicable, the presumption of service incurrence of acute or subacute peripheral neuropathy.  

As for the neck disorder, the RO denied the Veteran's claim for service connection on the basis that no current disability was identified.  However, the record reflects the Veteran's ongoing complaints of neck pain and his statement that VA medical personnel have instructed him that he has arthritis of the neck or cervical spine.  The VA examiner in June 2008 ascribed at least a portion of the Veteran's hand complaints to a cervical spine disorder and there is a VA treatment record of November 2007 indicating a diagnosis of torticollis as to the Veteran's complaints of neck pain.  In view of the foregoing, further medical input to determine the nature and etiology of the Veteran's claimed neck or cervical spine disorder is required.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any pertinent records of VA medical treatment, not already of record, for inclusion in the Veteran's VA claims folder, including but not limited to treatment records from the VA Outpatient Clinic in Klamath Falls, Oregon, compiled since November 2007.  

2.  Thereafter, afford the Veteran a VA peripheral nerves examination in order to ascertain the nature and etiology of his peripheral neuropathy of the hands.  The claims file should be made available to the examiner in conjunction with that examination and the examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth.  

The examiner is asked to address the following questions, offering a complete rationale for each opinion provided:  

a)  Is it at least as likely as not (50 percent or greater probability) that any existing peripheral neuropathy of either hand originated in service or is otherwise related to service or any event in service, to include inservice trauma or herbicide exposure?  Were manifestations of acute or subacute peripheral neuropathy of either hand present during the one-year period immediately following the Veteran's departure from Vietnam in or about February 1970, and, if so, how?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed peripheral neuropathy of either hand was caused or aggravated by his service-connected diabetes mellitus, type II?

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

3.  In addition, afford the Veteran a VA spine/joints examination in order to ascertain the nature and etiology of his neck or cervical spine disorder, to include arthritis and torticollis.  The claims file should be made available to the examiner in conjunction with that examination and such examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth.  

The examiner is asked to address the following questions, offering a complete rationale for each opinion provided:  

Is it at least as likely as not (50 percent or greater probability) that any disorder of the Veteran's neck or cervical spine, to include arthritis or torticollis, originated in service or is otherwise related to service or any event in service, including trauma?  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

4.  Lastly, readjudicate the issues on appeal, utilizing all pertinent evidence and theories of entitlement, inclusive as applicable the presumption of service incurrence for acute and subacute peripheral neuropathy based on herbicide exposure, and if any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claims in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


